IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1565
                             Filed December 9, 2015


IN THE INTEREST OF B.S., M.S., AND R.S.,
Minor Children,

L.G., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Craig M.

Dreismeier, District Associate Judge.



      A mother appeals the termination of her parental rights to her children.

AFFIRMED.



      Roberta J. Megel of the State Public Defender, Council Bluffs, for

appellant mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Vanessa E. Strazdas of Strazdas Law, Council Bluffs, attorney and

guardian ad litem for minor children.



      Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                         2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to her three

children, born in 2008, 2012, and 2013. She contends the State failed to prove

four of the five grounds for termination cited by the district court. Although we

could affirm the termination decision on the unchallenged ground, we elect to

address two of the challenged grounds. See In re S.R., 600 N.W.2d 63, 64 (Iowa

Ct. App. 1999) (stating we may affirm if there is clear and convincing evidence to

support any ground cited by the district court).

       Our de novo review of the record reveals the following pertinent facts.

The Department of Human Services became involved with the mother in 2012,

when her second child was born with marijuana in her system. The mother

moved to Nebraska and did not participate in services offered by the Iowa

department.

       The mother apparently returned to Iowa, where she gave birth to a third

child with marijuana in her system. The child’s grandmother took in the children,

mother, and mother’s boyfriend. The mother admitted to recent marijuana use

and agreed to participate in reunification services. She did not.

       In 2014, a department worker fielded a complaint that the mother left her

youngest child unattended in a vehicle and used illegal drugs. The child had

severe diaper rash. The department sought removal of the children based on the

youngest child’s health, the mother’s drug use, and her homelessness.

       The children were removed and placed with their maternal grandmother.

The mother later moved into the same home and, with the department’s

knowledge, helped to care for the children. She failed to undergo regular drug
                                         3


testing or provide the department with a substance abuse evaluation, as

requested.

       Towards the end of 2014, the mother assaulted the grandmother. Police

were called, and the grandmother asked the mother to leave her home. The

mother moved to her boyfriend’s home in Nebraska.               The department

characterized her visits with the children as “sporadic.”

       At the termination hearing, the mother acknowledged the home she

shared with her boyfriend was unsuitable for the children. When asked if the

children could be returned to her as of the date of the termination hearing, she

responded, “unfortunately, I do not feel like they could be returned to me today

because I just started working. I do not have my own place.”

       The district court terminated the mother’s parental rights pursuant to Iowa

Code sections 232.116(1)(e), (f), (h), (i), and (l) (2015). Paragraphs (f) and (h)

require proof of several elements including proof that the children cannot be

returned to the mother’s custody.        The mother essentially admitted these

grounds. We affirm the termination of the mother’s parental rights pursuant to

Iowa code sections 232.116(1)(f) and (h), together with the unchallenged ground,

(I).

       AFFIRMED.